DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (RCE) and a submission [Information Disclosure Statement (‘IDS’)] including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance on December 15, 2021.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  
Applicant's submission filed with RCE (IDS and supplemental amendment to the present claims) has been entered and considered.

Allowable Subject Matter
Present claims 1-19 have been examined in the instant action and have been found allowable.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a method of fracturing a hydrocarbon-bearing formation in accordance with that recited in present independent claim 1, as currently amended, which comprises adding an aqueous caustic composition to a polymer mixture formed from polymer and a crosslinking activator, wherein the aqueous caustic composition contains: an additive (such as glycine) adapted to provide to the aqueous caustic composition an extended buffering effect when exposed to acid; and water, adding a proppant to the polymer aqueous mixture/aqueous caustic composition to form a polymer-proppant composition, and injecting said polymer-proppant composition into the formation. 
Nor does the prior art of record teach or suggest a method of using an aqueous caustic solution to treat an aqueous composition/water requiring treatment, wherein the aqueous caustic composition containing: water; a caustic component; and glycine, and wherein the glycine and caustic components are present in the concentrations specified in present independent claims 12 and 17.
The closest prior art submitted in IDS is Purdy (US 2021/0276877 A1 to Clay Purdy et al.)  However, this document is a divisional application of the present application that is pending and has yet undergone examination.
The closest prior art of record remains Samuel (US 2010/0056401 A1 to Samuel et al.), which was discussed in a prior Office Action.  
Samuel discloses a method or/composition for forming a fluid for use in a subterranean formation application, such as fracturing, wherein the fluid can be an aqueous solution containing: water; an alkaline solution containing sodium hydroxide (caustic); a buffer containing trisglycine; a polymer, such as poly(lactic acid) or guar cross-linked with borate; and proppant; wherein the aqueous fluid composition can have an alkaline pH of 11 (caustic) ([0011] to [0013]; [0017]; [0019]; [0024]; [0036]; [0079]; Table 2).
However, Samuel does not teach or suggest a method of fracturing including adding an aqueous caustic composition to a cross-linking activator/polymer mixture, wherein the aqueous caustic composition contains an additive (such as glycine), which is adapted to provide the aqueous caustic composition an extended buffering effect upon exposure to acid; in accordance with present claim 1.  Nor does Samuels teach a method of treating an aqueous composition/water requiring treatment with a caustic composition containing: water; a caustic component; and glycine, wherein the glycine and caustic components are present in the concentrations recited in present claims 13 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI, can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/

 Primary Examiner, Art Unit 1768

December 31, 2021